 LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS43Atlas and Clarksburg together constitute a single employer within themeaning of Section 2 (2), and that a single unit of the office clerical-employees of both companies is alone appropriate.The sole remaining issue concerns the inclusion of the productionscheduler, whom the Employers would exclude as a managerial em-ployee.This individual receives production schedules of IIazel-Atlas from the main office at Wheeling, West Virginia, and fits theminto the operations of its Lancaster plant.He keeps the main officeinformed of the daily progress of production and advises it of antici-pated delivery dates of the finished products.His work requires himto deal directly with the plant superintendent and other supervisorsin the production departments.He issues production instructions toforemen in the plant and is responsible for the scheduling of produc-tion, including determinations as to the machines to be used therefor.He receives $380 a month.His immediate supervisor is the chiefclerk.He works the same hours and in the same room as the officeclerical employees, except `then he goes into the plant to check onproduction.The Board does not regard the function of schedulingmaterial through a plant as necessarily supervisory or as an essentialfunction of management, even though the schedules are mandatory onthe plant foremen.This is particularly true where, as in the instantcase, the scheduling employee appears to have interests in commonwith the office clerical employees.'Accordingly, we find that theproduction scheduler is not a managerial employee within the meaningof the Act, and we shall therefore include him in the unit.We find that all office clerical employees of Hazel-Atlas Glass Co.and Clarksburg Paper Company at their Lancaster, New York,plants, including the production scheduler, but excluding productionand maintenance employees, professional employees, guards, allother employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]I The Firestone Tire and Rubber Company, 13NLRB 691.Los Angeles County District Council of Carpenters,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO 1andCharles H. Crenshaw.Case No. 21-CB-636. January 10,1956DECISION AND ORDEROn July 6, 1955, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, recommending1 The AFL and CIO having merged we are amending the identification of the Union'saffiliation.115 NLRB No. 10. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the complaint herein be dismissed for lack of jurisdiction, as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and briefs.To the extent here material, the Board has reviewed the rulingsof the Trial Examiner made at the hearing and finds that no preju-dicial error was committed.The rulings are hereby affirmed.TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in-the case, and to the extent necessaryhereby adopts the Trial Examiner's findings, conclusions, and recom-mendations.The General Counsel contends that there is sufficient basis for find-ing that the Employer, Ellinwood Corporation, is subject to the.Board's jurisdiction and that jurisdiction should therefore be asserted.As the record reveals no separate commerce data on the part of Ellin-wood, the only way in which Ellinwooc iay be made subject to theBoard's jurisdiction is through its connection with the Home BuildersInstitute, an association of large-scale builders and home developers,which is hereinafter referred to as the Association.The only basisfor asserting jurisdiction over the Association is the commerce of itsmembers.Of these, the Trial Examiner was of the opinion that thecommerce of Myers Brothers and Davies, Keusder & Brown was suf-ficient for jurisdictional purposes.We note, however, that the recorddoes not clearly establish that the latter two concerns participated inmultiemployer bargaining at the time the alleged unfair labor prac-tice was committed so as to afford a basis for the assertion of jurisdic-tion over the Association.Assuming, however, that the'record con-tains adequate evidence of commerce at the time of the commission ofthe alleged unfair labor practice, for taking jurisdiction over the As-sociation, we nevertheless agree with the Trial Examiner's conclusionthat the evidence in the case does not preponderate in favor of a findingthat Ellinwood had in any manner manifested an unequivocal intent atsuch time to participate in such multiemployer bargaining so as towarrant the assertion of jurisdiction over Ellinwood.On the basis of the entire record in the case, we find that the asser-tion of jurisdiction herein is not warranted, and we shall thereforedismiss the complaint in its entirety.2[The Board dismissed the complaint.]2Because we are dismissing the complaint upon jurisdictional grounds, we do not passupon the merits of the unfair labor practice chargesINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceedinginvolves an alleged violationof Section 8 (b) (1) (A) and (2)of the National LaborRelationsAct, as amended,hereincalled the Act, by Los LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS45Angeles County District Council of Carpenters,United Brotherhood of Carpenters& Joiners of America, AFL, herein called the Carpenters,in that the Carpenterscaused Ellinwood Corporation,herein called Ellinwood,to discharge Charles H.Crenshaw for reasons other than the nonpayment of union dues or initiation fees.Ahearing on the duly issued complaint of the General Counsel of the National LaborRelations Board,the latter herein called the Board,was held before a designatedTrial Examiner in Los Angeles, California,on May 2, 3, 4 and June 13 and 14, 1955,at which times all parties were represented by counsel,were permitted to examineand cross-examine witnesses,to introduce evidence pertinent to the issues, to engagein oral argument upon the record,and to file briefs with the duly designated TrialExaminer.There was argument upon the record and all parties waived the filingof briefs.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE LABOR ORGANIZATION INVOLVEDThe Respondent Carpenters is a labororganizationwithin themeaning ofSection2 (5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESCrenshaw,long affiliated with the Carpenters,was expelled from that organizationon July 12, 1954, on the charge of causing dissension among its members.OnJune 22 he had paid his dues covering the month of July. In late July, after hisexpulsion from the Carpenters,he made a timely and appropriate tender of dues tothe Carpenters and was refused.In the forenoon of August 2, while engaged in car-penter work for Ellinwood,Crenshaw was approached by Kearns,an agent of theCarpenters District Council;Overstreet,a representative of a local of the Carpen-ters; and Johnson, a foreman of Ellinwood.Kearns told Crenshaw to leave his joband when Crenshaw refused,turned to Foreman Johnson and said, "All right, firehim."Overstreet told Crenshaw that this was the action of the District Council andnot of the Local which Overstreet represented.Crenshaw continued to work until about 11 a. m.when the timekeeper presentedhim with his check.Crenshaw then left the job.On August 4, the business agentof the Local called him and told him that he could return to his job with Ellinwood.Crenshaw replied that he would first have to "investigate," or see his lawyer.Onthat same afternoon,or the following afternoon,Crenshaw received a letter fromtheDistrict Council notifying him that pending a decision on his appeal from hisexpulsion from the Carpenters,he would be permitted to pay his dues and resumework.The same afternoon that he received this letter, Crenshaw visited the Car-penters' office, paid his dues, and on the following morning returned to his job atEllinwood.Our inquiry stops here because there is no allegation of further unfairlabor practices.'It is clear from the foregoing that the Carpenters caused Crenshaw to be removedfrom his job, for while no words of discharge appear to have been uttered by Ellin-wood, Ellinwood's action in having Crenshaw's time computed and his check issuedshows acquiescence in the Carpenters'demand.Provided the Board has jurisdiction,it is clear that the Carpenters'action in causing Ellinwood to discharge Crenshawwas violativeof the Act,as alleged,because(1) it is not shown,as a matter of de-fense, that there was a valid union-shop agreement in existence betweenthe Car-penters and Ellinwood;and (2) assuming there was, Crenshaw'sdischarge wascaused by reasons other than his failure to tender"periodic dues and the initiationfees uniformly required as a condition of acquiring or retaining membership." 'The explanation proffered by Respondent's attorney that the whole incident wasdue to a "misunderstanding,"in that at the time Crenshaw's tender of dues was re-fused and he was required to leave his job, the Respondent did not know that hehad appealed his expulsion from the Carpenters and that upon learning of hisappeal his reinstatement on the job was permitted,while interesting does not ofcourse constitute a defense,unless we are persuaded by it and attendant circumstancesrThe Respondent presented no witnesses and therefore these findings are based on theundisputed testimony of the General Counsel's witnesses, which I have found to becredible.I do not, however, agree with the General Counsel's representative at the hear-ing that undisputed testimony must, perforce, be credited"This is an ancient fallacywhich somehow persists despite the courts' nunierous rulings to the contrary " AT L B B.v Howell Chevrolet Company,204 F 2d 79 (C A 9). 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished in the evidence that we are here dealing with an isolated incident whichthreatens neither repetition nor multiplication and is itself so remotely related tocommerce that the maximde minimisis properly applied.M. DEMINIMIS?I know of no case in which thedeminimis doctrine 2 has been applied to unfairlabor practices with respect to their effect on commerce. In one of the earlier casesarising under the Act the Supreme Court said, "Examining the Act in the light ofits purpose and of the circumstances in which it must be applied we can perceive nobasis for inferring any intention of Congress to make the operation of the Act de-pend on any particular volume of commerce affected more than that to which courtswould apply the maximde minimis."N. L. R. B. v. Fainblatt,306 U. S. 601.Therefore, theoretically at least, there exists, or could exist, an area in which themaximde minimiswould be applicable with respect to the Board's jurisdiction.In language noted from theFainblattcase, the court was primarily concernedwith the volume of the respondent's business as affecting commerce, but in latercases the nature and scope of the labor dispute itself were weighed with respect toimpact on commerce and, where the labor disputes as isolated phenomena wereof doubtful impact, the courts observed that "the power to regulate is not lostbecause of the small size of any individual contribution" 3 and "The power toprotect . . . may be exercised [where] the activities . . when multiplied into ageneral practice.could reasonably exert adverse effect calling for preventiveregulation."United Brotherhood of Carpenters & Joiners of America v. Sperry,170 F. 2d 863 (C. A. 10).Following this reasoning, an unfair labor practice giving rise to, or tending togive rise to, a labor dispute, no matter how small its dimensions, may fall withinthe Board's jurisdiction if it is susceptible of being "multiplied into a general practice"which would exert an adverse effect upon commerce. It is noted that the Board'sdecisions uniformly recite that the found unfair labor practices, regardless of theirscope or the isolated character of their occurrences, "tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce," even insituations where the milieu in which they occur is a local operation, without proveneffect on commerce, though linked by ownership with the respondent's overalloperations which, considered in their entirety, affect commerce within the meaningof the Act.Paul W. Speer, Inc.,94 NLRB 317, 318, and cases cited therein. Inshort, in asserting jurisdiction it appears that the Board looks to the combinedbusiness interests of the employer for their effect on commerce, and if the jurisdic-tional standards are there met, it is assumed that the unfair labor practice, regard-less of its scope and character, tends to lead to labor disputes "burdening and obstruct-ing commerce and the free flow of commerce."In this context it is difficult to visualize a situation in which the maximde minimis,as applied to an unfair labor practice, would lie so as to deprive the Board ofjurisdiction.Certainly, it would not apply here, for though we are dealing witha single isolated offense, without any attending circumstances to indicate that iteither followed or would likely give rise to a "pattern" of unlawful conduct,4 ifleftunremedied thepotentialof repetition and multiplication is inherent in thesituation.Apparently, this is all that is required.While thede minim ismaxim has not, so far as I know, been applied to unfairlabor practices with respect to their effect on commerce, there is a growing bodyof cases in which the Board, because of the "isolated" character of the incidentalleged to constitute an unfair labor practice, finds that no remedial measuresneed be taken in order to effectuate the policies of the Act, and accordingly dis-misses the complaint.This might be called, I suppose, an application, by analogy,of thede mimmismaxim. InGillcraft Furniture Company,103NLRB 81, 82,the Board found that a foreman's statement to an employee, binding upon theemployer, that the employer had said he would shut down his business or move itin event the employees became organized, was violative of Section 8 (a) (1) of3 "De minimiisin the law has always been taken to mean trifles-matters of a few do]-Jars or less."Suburban Lumber Company,121 F. 2d 829, 832 (C. A. 3), cert. denied 314U. S 6933Shore v. Building & Construction Trades Council,173 F. 2d 678 (C. A. 3).4There is no evidence that the labor organization involved had engaged in, or would belikely again to engage in, conduct of the same or like character, and the haste with whichitcorrected its "mistake" gives some coloration of authenticity to counsel's statementthat Respondent's action was due to a "misunderstanding."- LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS47the Act, but that the incident being of an "isolated character"-i. e., there beingno other unfair labor practices found-it would not effectuate the policies of theAct to issue a remedial order.The Board did not in that case, nor has it in earlierand later cases of the same category, explained just why and wherein a remedialorder fails to effectuate the policies of the Act where there is a proven infraction,and therefore we are left to our own resources in accounting for this phenomenaand thede minimisdoctrine comes in handy for that purpose.I had thought that equities peculiar to theGillcraftcase, such as the fact that theemployer never made the threat attributed to him by the foreman in question, ex-plained the finding that no remedial action was required, but in a more recent casethe Board, while finding that a threat made by an employer's president to one ofits employees that the latter would be discharged if he engaged in concerted activities,was violative of the Act, because of the isolated nature of this remark "it wouldnot serve any useful purpose to issue a cease and desist order based thereon."Atlas Storage Division, PctV Atlas Industrial Center, Inc.,112NLRB 1175,citingThe Frohman Manufacturing Co., Inc.,107NLRB 1308, 1315.Unlesswe are to assume that there are mitigating circumstances peculiar to this case also-and it is an assumption that I do not make-it now appears that an employer maywith impunity threaten an employee with discharge if he avails himself of privilegesguaranteed in Section 7 of the Act, provided he makes the threat only once andto only one employee and does not engage in other unfair labor practices.I had thought otherwise when I recently recommended a remedial order directedat a labor organization whose sole alleged and proven offense was a threat byitsbusiness agent that employees who passed through its picket line to their jobsin a certain plant would be denied employment elsewhere where the labor organiza-tion involved had established contractual relationships.5Had I had theAtlasdecision before me at the time I might probably have concluded that no remedialorder was required, for the business agent had no authority to carry out his threat,such as was vested in respondent's president in theAtlascase, but as stated in myIntermediate Report in the case, "The most that he could do would be to petitionthe parent body of the Local to take action coextensive with his threat, and beforethat body it is assumed that his recommendations would carry weight much in themanner of a minor trusted supervisor of an employer." 6Otherwise, the chiefdifference in the two cases is that in one the threat was made to only one employee,whereas in the other it was directed against an assemblage of employees, but Ihave never supposed, and do not now assume, that a threat to deprive an employeeof his rights under the Act loses substantiality merely because it is addressed to asingle employee.?Under such an assumption, and a logical extension of it, anindividual employee would havenorights under the Act and that could hardly besaid to represent the intent of Congress.The preceding discussion, which may appear meandrous, is actually an attemptto isolate the "isolated incident" doctrine the better to understand its implications,for although I know of no Board decision in which it has been applied to respond-ent labor organizations this is of course mere happenstance.As we all know "what'ssauce for the goose is sauce for the gander," 8 and, by the same token, "what's saucefor the gander is sauce for the goose."And the isolated incident doctrine has, infact, been applied by a court to absolve a labor organization from the condemnationof a remedial order. In such a case the court in denying enforcement of the Board'sorder because it, the court, found only an isolated incident established, said: "Evenif this isolated incident did occur, to predicate a cease and desist order upon it isto magnify theinconsequentialto the point where the action became an abuse ofdiscretion."[Emphasis supplied.]N. L. R. B. v. Amalgamated Meat Cutters etc.,Local 127,202 F. 2d 671 (C. A. 9). Unfortunately, perhaps, in a given case opinionsas to what is inconsequential may well differ, but that is one of the reasons why wehave reviewing bodies, and in this decision we are at least furnished a criterion fordetermining what properly constitutes an isolated incident requiring no remedialorder.5 Lumber and Sawmill Workers Union, Local No2892,et al,Case No 20-CB-343 (notreported in printed volumes of Board Decisions and Orders)The Trial Examiner's recom-mendations weie complied with6An inquiry germane to the substantiality of the threatIloiievei, only on a multiple employee theoiy canRupp Equipment Company,'112NLRB 1315, be distinguished fromAtlasin its "CB" aspects8N L R B v Peter Cailler Kohler Swiss Chocolates Co,130 F. 2d 503, 506 (C. A 2) ;Davis Fun nitui e Company v N L. RB, 205 F 2d 355 (C A 9). 48DECISIONSOF NATIONALLABOR RELATIONS BOARDThus far, all cases applying the isolated incident doctrine that I have noticedhave involved words and no acts,9 but this does not necessarily define the doctrine'slimitations, for we have it on respected authority that the old adage "sticks andstonesmay break my bones, but words will never harmme" ismore expressiveof "childish bravado than manly truth," and, depending "upon the intrinsic worthof the ideas they express, words . . . may be powerful weapons in the struggle fortheminds of men." 10We may assume, therefore, that isolated acts also can findimmunity from a remedial order though violative of the Act, provided their characteris such that the Board concludes that "it would not serve any useful purposeto issuea cease and desist order based thereon."Does the incident here involved fall intothis category? I think not.Whatever may be one's personal views on applying thecostly and sometimes cumbersome machinery of governmental regulation to anoffense which in its monetary aspects involves no more than 2 or' 3 days' back pay,I think the breach of public policy enunciated by the Act is substantial and, whetherdue to a misunderstanding or otherwise, requires a remedial order, providing juris-diction is established.IV.JURISDICTIONThe jurisdictional base, if any, is Ellinwood's affiliation with The Home BuildersInstitute,hereinafter HBI.HBI is a trade association of large-scale home buildersand land developers, with a membership consisting of individuals, partnerships, andcorporations.There are approximately 135 "builder" members."On or about November, 1953, HBI's board of directors passed a resolutionauthorizingHBI to negotiate a master labor agreement applicable to its buildermembers.The board of directors is HBI's governing body vested with authority,itappears, to bind its members. In directing the negotiation of a master laboragreement, however, the board of directors specifically provided that written author-izations by its builder members be executed as a condition precedent to making suchbuilder members parties through the HBI to such master labor agreement. In short,while presumably the authority of the board of directors was sufficient for it to havenegotiated a master contract binding on all its builder members without their spe-cial authorization, it saw fit not to exercise its full authority but to make it optionalwith its builder members whether or not they designated the HBI, in their behalf,to negotiate such a labor agreement and bind them by it.On or about March 1954, the HBI, together with several other trade organizations,began contract negotiations with various labor organizations representing employeesof the building trades, including the Carpenters, and an agreement was reachedon or about August 1. The contract was actually executed on August 17 but wasdated May 1, presumably being given retroactive effect to that date.HBI had notbeen a party to any prior master labor agreement nor had it previously negotiatedwith any labor organization for its members, though most of its builder membersmay have been, and very likely were, covered by labor contracts individually ne-gotiated and executed with various labor organizations.Coming now to the matter of jurisdiction, the Board will assert its jurisdictionover a member of an association through the business of that member alone doesnot satisfy the Board's money formula for asserting jurisdiction, where the associa-tion is functioning on behalf of its members, including the member charged withunfair labor practices, in the capacity of employer vis-a-vis a labor organization, anditsmembers in the aggregate are engaged in commerce in an amount that satisfiesthe Board's formula. In other words, the Board will consider "all association mem-berswho participateinmultiemployer bargaining as a single employer for jurisdic-tional purposes."[Emphasis supplied.]Insulation Contractors of Southern Cali-fornia, Inc., et al.,110 NLRB 638, and cases cited therein.Obviously, in thisline of cases, membership in an association or society, such as the SPCA-to engagein areductio ad absurdum-doesnot confer jurisdiction over the offending membermerely because the business of the members in the aggregate satisfies the jurisdic-tional formula.To go beyond the business of the employer charged with the un-fair labor practice for a jurisdictional base, the association with which he is affiliated° 1 (1o not refer to that category of cases where remedial measuies have been modifiedor omitted because of misconduct of those who would benefit thereunderi°Renraiks of Guy Farmer, Chan man, before the New York School of Industrial andLabor Relations, Cornell University, Ithaca, New York, by press release dated April 13,1955.In addition to buildermembers,HBI has associate members such as suppliers andmanufacturers LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS49must be engaged in "multiemployer bargaining as a single employer"and the mem-ber employer charged with the unfair labor practice must be a participant in thesaid multiemployer bargaining.Here, we are afforded no evidence on the amount and scope of Ellinwood'sbusiness and therefore there is no basis for asserting jurisdiction over it as an indi-vidual employer, or of assuming that the Board, has, or had, at any time, suchjurisdiction.If the Board has jurisdiction it is because,inter alia,certain membersof HBI other than Ellinwood singly or in the aggregate are engaged in commerceto a degree that satisfies the Board's formula.That that is the fact I have nodoubt. 12The matter then to be determined is whether Ellinwood, at times materialherein, participated in HBI's multiemployer bargaining at such times as to justifythe application of the Board's jurisdictional formula.Ellinwood's president and principal stockholder is Harry Kissel.He is also thepresident and principal stockholder of numerous other enterprises devoted to homedevelopment and construction work.On June 25, 1953, under the firm name ofSeaboard Construction Corp. and over his signature, he applied for membership inHBI.This application was accepted.At that time Seaboard Construction Corp.was his principal business.At some later date, not developed in the evidence,Ellinwood came into existence and in 1954 it was Kissel's principal constructionenterprise.The evidence is somewhat sketchy as to whether Ellinwood was ever amember of HBI, and there is no documentary evidence that it was, although thereisno question that Kissel,as anindividual,was a member from the date of hisinitial application.George O. Prussell, executive vice president of HBI, declinedto testify from memory that Kissel was a member under the firm name of Ellinwoodand no documentary evidence was sought, while Kissel himself repeatedly testifiedthat his membership was in his capacity as an individual.13At one point, however,he admitted that he considered himself with his "whole operation" in the HBI forthe purpose of furthering his building operations, and as will be seen hereinafter,when in April 1955 he signed an authorization for the HBI to negotiate a masterlabor agreement he signed as an individual only, though obviously in doing so heintended to have the contract apply to his building operations.It seems only reasonable and commonsensical to infer, as I do, that it was in hiscapacity as president and principal stockholder of Ellinwood and his other construc-tion enterprises that Kissel was affiliated with HBI.Accordingly I find that at alltimesmaterial herein Ellinwood was a "builder member" of HBI.The question thatremains is whether Ellinwood was a member under such circumstances that theBoard may rely on the business operations of members other than Ellinwood inasserting jurisdiction, and itmay so rely only if during an appropriate periodEllinwood was participating in multiemployer bargaining conducted by HBI.12The evidence established that Myers Brothers, general contractors affiliated with HBI,engaged in multistate operations and during 1953 and 1954 were engaged on a construc-tion project at the Davis-Monthan Air Force Base in Tucson, Arizona, at a contract pricein excess of $600,000Respondent's counsel objected that it was not shown that the con-tract price was actually paid out of Government funds, but I think that is reasonablyInferred from the contract itself, executed on behalf of the Government by the Contract-ing Officer of the United States Corps of Engineers. Inasmuch as this was a joint ventureby Myers Brothers and another construction firm, the exact amount of Myers Brothers'involvement in the contract is not ascertainable from the evidence, but it is reasonablyassumed that it was substantialThe evidence further established that Davies, Keusderi&aBrown, HBI member, during a period appropriate to the matter of jurisdiction, engaged-in construction for the Douglas Aircraft Company, in the State of California, at a con-tract price of approximately $1,800,000, and that the Douglas Aircraft Company is amultistate operation which during 1954 shipped in excess of $100,000 in value of partsfrom its California plant to purchasers outside the State.By these two items alone, oreither of them, the Board's formula for asserting jurisdiction over members of HBI atsuch times as HBI was engaged in multiemployer buying on their behalf, is met.13 "More or less," Kissel testified, "my affiliation is an individual to get together withother builders and find out what they are doing and it may help my own operations bet-ter by knowing what's doiicg as a group.Moi o or less like any-other trade association Iwould assume, get together at, the monthly meetings and talk to builders. . . . Get meliterature from the Association, The Washington Letter, different bulletins that keel) vieposted, and what's going on in regard to V A. Housing, FHA Housing" Obviously, HBIwas not in business for the sole or necessarily principal purpose of bargaining for itsmembers. Cf.Insulation Contractors, supra390609-56-vol 115-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was one way, and only one way, in which Ellinwood could participate in themultiemployer bargaining of HBI which began about March 1954 and culminated ina contract dated May 1, 1954 (but actually executed August 17, 1954), and that wasby signing the authorization provided by HBI's governing body. Such an authoriza-tion was executed by Kissel on April 4, 1955, and I have found that Ellinwood wascovered by such authorization. If there was a prior authorization, oral or otherwise,or an understanding of the parties that Ellinwood' was bound by the master laboragreement of August 17, 1954, or was in fact bound at any time prior to April 4, 1955,there is no evidence of it.True, Kissel testified that he had dealt with the Carpenterson behalf of his employees since 1950, but, obviously, prior to the negotiation of themaster agreement by HBI in 1954 such dealings did not involve HBI, and so far aswe are permitted to know from this record, HBI was in no way involved in Ellin-wood's contractual arrangements with the Carpenters, if any, at any date prior toApril 4, 1955. So far as we know, Ellinwood's individually negotiated contracts withthe Carpenters may have been effective and controlling until that date. It is imma-terial that the master labor agreement executed August 17, 1954, was or may havebeen given retroactive effect to May 1, the date appearing on the contract, because thisis not shown to have in. any way involved Ellinwood during a period prior to Ellin-wood's execution of the April 4 authorization. It is also immaterial that HBI's gov-erning body had the authority to bind Ellinwood to the master contract, withoutEllinwood's specific consent, because it did not exercise that authority.The jurisdictional issue is thus narrowed and sharpened to this proposition: Canthe Board make Ellinwood's participation in the multiemployer bargaining of HBI,initiated by Kissel's authorization dated April 4, 1955, relate back to August 2, 1954,the date on which the alleged unfair labor practice occurred, in such manner as touse the business operations of members of HBI other than Ellinwood as a basis forasserting jurisdiction.I think it can not. It must be borne in mind that there is nota scintilla of evidence that Ellinwood itself is or ever was engaged in commerce withinthe meaning of the Act.As previously stated, we can only assume therefore that theBoard has not nor ever has had jurisdiction over Ellinwoodas anentity separate anddistinct from HBI.When the incidents here complained of occurred, insofar as weare concerned Ellinwood's business had no effect on commerce within the meaningof the Act.The incidents complained of could not therefore have constituted anunfair labor practice unless by some legerity in the application of legal formulas withwhich I am not acquainted and could not in any event understand, what was lawfulwhen it occurred became unlawful 8 months later because Ellinwood then electedto become a part of HBI's multiemployer bargaining.I see no analogy between this case and the multitudinous cases in which the businessof employers fluctuates in its effect on commerce so that as a matter of practical ad-ministration the Board is required to look at a representative period of operations indeterminingthe matter of jurisdiction.Paul W. Speer, Inc., supra.A truer analogywould be presented in a situation where an employer regularly and wholly engaged ina business which does not affect commerce, commits certain acts which if jurisdictionexisted would be violative of the Act, some 8 months later so expands his businessoperations or acquires such additional interests that for the first time the Board'sjurisdictional standards are met, and is then charged with an unfair labor practicebased on the earlier incidents. If the Board has asserted jurisdiction in such situa-tionsthe cases have escaped my notice.Of course it is possible to argue that inasmuch as Ellinwood chose ultimately tobind itself to an agreement which was being negotiated, or had been negotiated at thetime the alleged unfair labor practices occurred, jurisdiction may run with the con-tract and relate back to the period of its negotiation, on the theory that HBI wasthen acting as an employer for all its members, whether or not they had actuallysigned the required authorizations.To adopt such a theory, however, it would benecessary to regard the authorizations as a mere formality, without substance, but ifthat is the fact its evidentiary basis is dehors the record of this proceeding, with thepossible qualification that the master labor agreement itself purports to have beenexecuted by HBI on behalf of all its "eligible" members. I think under the evidenceof this case this language can no more than establish the intent of binding all membersof HBI upon their respective executions of the authorization§. In short, and insofar asjurisdiction is concerned, I think the situation here is precisely as if Ellinwood had noaffiliation whatever with HBI prior to and until April 4, 1955, at which time Kisselsigned the authorization and thereby became a participant in HBI's multiemployerbargaining.